PROMULGATION OF FINANCIAL REGULATIONS PURSUANT
             TO ACTS 40 AND 44 OF 2017

204 Pa. Code Ch. 29, Subch. I (relating to budget and finance)

§ 29.351. Definitions.

(a)    Pennsylvania Supreme, Superior and Commonwealth Courts. Initial Filing.

       [1.]    Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929
(71 P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed on all items enumerated in the fee schedules of the Appellate
Courts for which a filing and service fee is collected, excluding the following:

           i. Second and Subsequent Filings for Extension of Time[;].

           ii. Reargument/Reconsideration[;].

           iii. Services in Connection with Appeals to or Writs of Certiorari from
                the United States Supreme Court[;].

           iv. Miscellaneous Fees[; and].

           v. Subpoenas.

(b)    Court of Common Pleas. Prothonotary. Civil Actions and Legal Proceedings.

        1.     Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929
(71 P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed on a civil action or legal proceeding in a Court of Common
Pleas whenever it is initiated upon the filing of the first legal paper therein of record with
the prothonotary[,]. The first [which] legal paper may be any of the following:

           i. Praecipe for a Writ of Summons[;].

           ii. Complaint[;].

           iii. Deleted[;].

           iv. Petition[;].

           v. Notice of Appeal from a court of limited jurisdiction[; or,].




                                              1
           vi. Petition or grant of any other legal paper commencing an action or
               proceeding authorized by Act of Assembly or rule of court.

       2.     For purposes of these regulations, the initiation of a civil action or legal
proceeding shall include, but is not limited to:

           i. Actions governed by or authorized under the Pennsylvania Rules
              of Civil Procedure, such as Civil Action Ejectment, Equity,
              Ground Rent, Mandamus, Mortgage Foreclosure, Partition of Real
              Property, Quiet Title, Quo Warranto, Replevin, and the Prevention
              of Waste[;].

           ii. Actions pertaining to Dependency, Annulments, Divorce, Custody,
               Partial Custody, [Visitation of Minor Children] Alimony
               Pendente Lite, Support, and Paternity. With respect to Divorce
               actions, a separate statutory fee shall be imposed for each count in
               the complaint in addition to the count requesting divorce[;].

           iii. Statutory actions such as Confirmation of Arbitration Awards,
                Conformation of Confessed Judgment, Declaratory Judgment,
                Opening or Striking Off a Judgment, Eminent Domain, Habeas
                Corpus, Proceedings on Liens (other than revival), Name Changes,
                Partition of Property Held by Husband and Wife as Tenants By the
                Entireties, Tax Sales of Real Property[; or,].

           iv. Other actions not included in subsections (i), (ii) or (iii), such as:
               Appeals from Board of Elections, Appeals from Board of Viewers,
               Appeals from Zoning Boards, and Certiorari to Magisterial District
               Judges.

(c)    Court of Common Pleas. Orphans’ Court Clerk, Register of Wills.

        [1.]   Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929
(71 P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed on all petitions for grant of letters, and first filings in petitions
concerning adoptions, incapacitated persons’ estates, minors’ estates, and inter vivos
trusts.

(d)    Court of Common Pleas. Clerk of Court.

        1.     Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929
(71 P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed upon conviction, guilty plea, or when a defendant is granted
entry into an Accelerated Rehabilitative Disposition (ARD) or other pretrial diversionary


                                              2
program based upon the initiation of any criminal proceeding.         The initiation of a
criminal proceeding shall include the following:

       i. Cases commenced at the magisterial district judge level resulting in the
          issuance of a numbered docket transcript form (OTN), and
          subsequently waived or held to court[;].

       ii. The [the] appeal of a summary conviction to the Court of Common
           Pleas[;].

       iii. Cases [cases] involving juvenile defendants where a petition alleging
            delinquency has been filed in the Court of Common Pleas[;].

       iv. Cases [cases] involving juvenile defendants certified to the Court of
           Common Pleas, resulting in the issuance of a numbered docket
           transcript form (OTN)[; and].

       v. Cases [cases] involving the severance of charges into separate cases
          resulting in the issuance of one or more additional numbered docket
          transcripts (OTNs).

       2.      Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929
(71 P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed for each filing of a deed, mortgage or property transfer for
which a fee, charge or cost is now authorized. The documents identified as meeting the
above conditions are listed below. The list is not exclusive; other filings for which a fee
is imposed and that can be considered a property transfer are included, and the fee shall
be imposed. Subject to later amendment, the following documents have been identified
as meeting the statutory provisions:

       i.      Deeds in any form[;].

       ii.     Mortgages[;].

       iii.    Mortgage assignments[;].

       iv.     Mortgage releases[;].

       v.      Mortgage satisfaction pieces[;].

       vi.     Installment sales agreements[;].

       vii.    Leases for a term of thirty (30) years or longer[;].

       viii.   Easements[; and].


                                             3
       ix.     Rights of Way.

(e)    Minor Judiciary. Civil and Criminal Proceedings.

        [1.]  For purposes of 42 Pa.C.S. §§ 3733(a.1) and 3733.1, and section 2802-E
of The Administrative Code of 1929 (71 P.S. § 720.102), a statutory fee of [seventeen
dollars ($17.00)] nineteen dollars ($19.00) shall be imposed on the initiation of a legal
proceeding except as provided in subsection (iii). The initiation of a legal proceeding, in
the following courts of the Minor Judiciary, shall include, but is not limited to, the
following:

       i. Magisterial District Judge. Civil Actions. Except for the provisions of
          subsection (g)(1) below, a statutory fee of [seventeen dollars
          ($17.00)] nineteen dollars ($19.00) shall be imposed in connection
          with the filing of a complaint in Trespass and Assumpsit or for the
          Recovery of Possession of Real Property (Landlord and Tenant
          Proceeding) or for any other Civil Action as provided in the Rules of
          Civil Procedure Governing Actions and Proceedings before
          Magisterial District Judges.

       ii. Magisterial District Judge. Criminal Actions. Except for the
           provisions of subsection (g)(1) below, a statutory fee of [seventeen
           dollars ($17.00)] nineteen dollars ($19.00) shall be imposed upon a
           conviction, guilty plea or when a defendant is granted entry into an
           Accelerated Rehabilitative Disposition (ARD) or any other pretrial
           diversionary program based upon the filing of a criminal complaint or
           non-traffic citation charging an offense classified as misdemeanor or
           summary under a state statute or local ordinance as provided in the
           Pennsylvania Rules of Criminal Procedure.

       iii. Magisterial District Judge, Pittsburgh Municipal Court, and
            Philadelphia Municipal Court. Title 75 Summary Offenses Initiated
            by Traffic Citation. Except for the provisions of subsection (g)(2)
            below, a statutory fee of [ten dollars ($10.00)] twelve dollars
            ($12.00) shall be imposed upon a conviction or guilty plea based upon
            the filing of a traffic citation charging a violation of Title 75 (relating
            to vehicles) offense classified as summary under a state statute or local
            ordinance as provided in the Pennsylvania Rules of Criminal
            Procedure.

       iv. Pittsburgh Municipal Court. Civil Actions. Except for the provisions
           of subsection (g)(1) below, a statutory fee of [seventeen dollars
           ($17.00)] nineteen dollars ($19.00) shall be imposed in connection
           with the filing of a civil complaint seeking recovery of fines and
           penalties imposed by an ordinance of the City of Pittsburgh or by any
           ordinance or regulation relating to housing and health administered



                                              4
              and enforced by the county health department where the violation
              occurs within the City of Pittsburgh.

       v. Pittsburgh Municipal Court. Criminal Actions. Except for the
          provisions of subsection (g)(1) below, a statutory fee of [seventeen
          dollars ($17.00)] nineteen dollars ($19.00) shall be imposed upon a
          conviction, guilty plea or when a defendant is granted entry into an
          Accelerated Rehabilitative Disposition (ARD) or any other pretrial
          diversionary program based upon the filing of a criminal complaint or
          non-traffic citation charging an offense classified as misdemeanor or
          summary under state statute or local ordinance as provided for in the
          Pennsylvania Rules of Criminal Procedure.

       vi. Philadelphia Municipal Court. Civil Actions. Except for the
           provisions of subsection (g)(1) below, a statutory fee of [seventeen
           dollars ($17.00)] nineteen dollars ($19.00) shall be imposed in
           connection with the filing of a complaint for a Civil Action, as defined
           in the Philadelphia Municipal Court Rules of Civil Procedure.

       vii. Philadelphia Municipal Court. Criminal Actions. Except for the
            provisions of subsection (g)(1) below, a statutory fee of [seventeen
            dollars ($17.00)] nineteen dollars ($19.00) shall be imposed upon
            conviction, guilty plea or when a defendant is granted entry into an
            Accelerated Rehabilitative Disposition (ARD) or any other pretrial
            diversionary program based upon the filing of a criminal complaint or
            non-traffic citation charging an offense classified as misdemeanor or
            summary under state statute or local ordinance as provided for in the
            Pennsylvania Rules of Criminal Procedure.

(f)    Recorders of Deeds.

       Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S.
§§ 3733(a.1) and 3733.1[,] and section 2802-E of The Administrative Code of 1929 (71
P.S. § 720.102), a statutory fee of [seventeen dollars ($17.00)] nineteen dollars
($19.00) shall be imposed for each filing of a deed, mortgage or property transfer for
which a fee, charge or cost is now authorized. The documents identified as meeting the
above conditions are listed below. The list is not exclusive; other filings for which a fee
is imposed and that can be considered a property transfer are included, and the fee shall
be imposed. Subject to later amendment, the following documents have been identified
as meeting the statutory provisions:

       i.        Deeds in any form[;].

       ii.       Mortgages[;].

       iii.      Mortgage assignments[;].


                                            5
       iv.     Mortgage releases[;].

       v.      Mortgage satisfaction pieces[;].

       vi.     Installment sales agreements[;].

       vii.    Leases for a term of thirty (30) years or longer[;].

       viii.   Easements[; and].

       ix.     Rights of Way.

(g)    Temporary Surcharge.

        1.      Beginning [October 30, 2017] July 1, 2019, and until December 31,
2020, for purposes of section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) and section 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a temporary
surcharge of [twenty-three] twenty-one dollars and twenty-five cents [($23.25)]
($21.25) shall be collected by all collectors of the JCS/ATJ/CJEA fee to supplement the
[seventeen ($17.00)] nineteen dollars ($19.00) statutory fee described above. This
temporary surcharge may not be imposed upon a conviction or guilty plea based upon the
filing of a traffic citation charging a Title 75 (relating to vehicles) offense classified as
summary under a state statute or local ordinance as provided in the Pennsylvania Rules of
Criminal Procedure.

        2.     Magisterial District Judge, Pittsburgh Municipal Court, and Philadelphia
Municipal Court. Title 75 Summary Offenses Initiated by Traffic Citation. Beginning
[October 30, 2017] July 1, 2019, and until December 31, 2020, for purposes of Section
1795.1-E of [the] The Fiscal Code (72 P.S. § 1795.1-E), a temporary surcharge of
[twelve dollars ($12.00)] ten dollars ($10.00) shall be collected to supplement the [ten
dollars ($10.00)] twelve dollars ($12.00) statutory fee imposed upon a conviction or
guilty plea based upon the filing of a traffic citation charging a violation of Title 75
(relating to vehicles) offense classified as summary under a state statute or local
ordinance as provided in the Pennsylvania Rules of Criminal Procedure.




                                             6